MEMO OPINION
PER CURIAM:
Gail Borden Green, an inmate of the Montana State Prison, appearing pro se, has filed with this Court a petition seeking a writ of habeas corpus or ceriorari.
He complains of the time he has served in the county jail awaiting trial, time served while an appeal was taken to this Court, and time served following imposition of his present sentence. The facts in this cause are set forth in State v. Green, 143 Mont. 234, 388 P.2d 362. On his first trial petitioner was ' convicted of the crime of attempt to commit lewd and lascivious act upon a child, together with two prior convictions. He was sentenced to a term of 50 years in the state prison. Upon appeal this Court reversed that conviction and remanded the case for a new trial. After the cause had been returned to the dis*395trict court petitioner entered a plea of guilty and was sentenced to a term of 10 years.
Petitioner contends that sections 95-2214 and 95-2215, R.C.M. 1957, should be observed by the Court in his situation, even though he admits that such laws did not take effect until January 1, 1968; and it should be added, only as to crimes committed after that date. However petitioner states he believes such laws to be retroactive on a constitutional basis to protect against double jeopardy. With his contentions we cannot agree.
As we observe there is a difference of 40 years between his sentence following his conviction by the jury and that imposed on his plea of guilty. The time served by petitioner in the county jail and in prison awaiting result of his appeal was approximately 20 months and 3 days. Even if we were impressed by petitioner’s contentions we would believe that considerable consideration had been given in the imposition of the present sentence.
The relief sought is denied and the proceeding is dismissed.